Citation Nr: 0813511	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-28 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for discogenic disease 
at L4-L5.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL 

Veteran 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1966 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

Under 38 U.S.C.A. §§ 5108, 7105(c) and 38 C.F.R. § 3.104, a 
rating decision by the RO, which has become final, may not be 
reopened unless new and material evidence is presented.  
Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

In November 2005, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record. 


FINDINGS OF FACT

1. In a rating decision in December 1978, the RO denied 
service connection for discogenic disease at L4-L5, which was 
claimed as residuals of a back injury; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision 
and the rating decision became final by operation of law 
based on the evidence of record at the time; in April 1983, 
the RO administratively denied the claim to reopen the claim 
because the veteran did not submitted evidence requested by 
the RO.  

2. The additional evidence presented since the adverse 
decision in December 1978 by the RO is either cumulative 
evidence or evidence that does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The rating decision in December 1978 by the RO, denying 
the claim of service connection for discogenic disease at L4-
L5, became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.104(a). (2007).

2. The additional evidence presented since the rating 
decision in December 1978 by the RO is not new and material, 
and the claim of service connection for discogenic disease at 
L4-L5 is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication in VCAA notice by 
letters, dated in October 2004 and in May 2006.  The notice 
included the type of evidence to reopen the claim of service 
connection for a back disability, namely, new and material 
evidence, pertaining to the reason the claim were previously 
denied, as well as the type of evidence needed to 
substantiate the underlying claim of service connection for a 
back disability, that is, evidence showing a current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records.  The 
veteran was asked to submit any evidence in his possession 
that pertained to the claim.  The notice included the 
provision for the effective dated of the claim and for the 
degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 


(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(new and material evidence necessary to reopen a service 
connection claim element of new and material evidence) and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
May 2006.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

In a brief, dated in April 2008, the veteran's representative 
requested a new VA examination.  A VA medical examination or 
medical opinion is not authorized unless new and material 
evidence is presented, 38 C.F.R. § 3.159(c)(4)(iii), and that 
is not the case here. 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In a rating decision, dated in December 1978, the RO denied 
service connection for a discogenic disease at L4-L5, claimed 
as residuals of a back injury.  The evidence of record at the 
time of the RO's rating decision is summarized as follows.  

The service medical records show that in January 1968 the 
veteran complained of a sore back after "lifting." The 
pertinent finding was a small localized area of spasm and 
tenderness at the area of the L5-S1.  The impression was low 
back.  On separation examination, the spine was clinically 
evaluated as normal.  

After service, in his original application for VA disability 
compensation, received in January 1978, the veteran claimed 
he injured his back in 1967 and he was treated after service 
in 1977.  

In a statement received in March 1978, a private physician 
stated that in October 1977 the veteran had pain in his left 
leg from the left sciatic notch to the toes.  "No continuous 
treatment" was noted.  The pertinent finding was suspected 
discogenic disease at L4-L5.  

In a statement, dated in September 1978, R.B.H., DO, stated 
that in November 1973 the veteran complained of radiating 
pain down the left leg of two months' duration. The doctor 
indicated that the veteran still had low back trouble, which 
was likely intervertebral disc involvement.  

In April 1983, the RO administratively denied the veteran's 
application to reopen the claim because he did not submit 
evidence.  



Application to Reopen

Although a prior unappealed decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the veteran's current application to reopen the claim was 
received in July 2004 the regulatory definition of "new and 
material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

In order that the additional evidence be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, the lack of evidence that a low 
back disability first shown after service was related to an 
injury or disease of service origin. 

The additional evidence consists of the following exhibits:



Exhibit (1) consists of VA records, dated in 1978 in which 
the veteran stated that his low back pain, radiating into the 
left lower extremity, was caused by an injury in service; and 
VA records from 2002 to 2005, documenting a history of low 
back pain and sciatica, beginning in the 1970s.  The evidence 
is not new and material because it is cumulative, that is, 
supporting evidence of previously considered evidence, 
namely, the veteran's original claim in 1978, relating his 
back problems to an in-service injury, and the documentation 
in a statement received in March 1978 by a private physician 
stated that in October 1977 the veteran had pain in his left 
leg from the left sciatic notch to the toes, and the 
statement in September 1978, of R.B.H., DO, who stated that 
in November 1973 the veteran complained of radiating pain 
down the left leg of two months' duration.  Cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.

Exhibit (2) consists of a MRI report by VA, dated in April 
2005, revealing degenerative disc disease at L4-L5.  The 
evidence is not new and material because it is cumulative, 
that is, supporting evidence of previously considered 
evidence, namely, the documentation in September 1978, of 
R.B.H., DO, who stated that the veteran still had low back 
trouble, which was likely intervertebral disc involvement. 
The MRI merely confirmed the private doctor's clinical 
impression.  Cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156.

Exhibit (3) consists of the veteran's testimony.  The veteran 
testified that he sought treatment for back problems during 
service, which he attributed to the living conditions during 
service, including sitting on a saggy mattress without a box 
spring.  Lay assertions of medical causation, not capable of 
lay observation, cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Therefore, the evidence is not new and 
material because it does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).



Exhibit (4) consists of a report of VA examination in April 
2006.  After a review of the veteran's file, the examiner 
expressed the opinion that degenerative disc disease of the 
lumbosacral spine was less likely than not related to service 
as the lower extremity symptoms did not begin until at least 
two years after separation from service and nothing the 
veteran described in service was sufficient to cause the 
current findings as shown on the MRI in April 2005.  As this 
evidence opposes, rather than supports the claim, it does not 
raise a reasonable possibility of substantiating the claim 
and therefore the evidence is not new and material. 

For these reasons, the additional evidence presented is not 
new and material evidence and the claim is not reopened.   
Because the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for discogenic disease at L4-L5 
is not reopened and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


